Exhibit 10.2

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) dated as of November 8, 2005 is between
CENTENNIAL BANK HOLDINGS, INC. (the “Pledgor”) and U.S. BANK NATIONAL
ASSOCIATION (the “Pledgee”).

 

WHEREAS, the Pledgor and the Pledgee are concurrently herewith entering into
that certain Revolving Credit Agreement dated as of even date herewith (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement,” pursuant to which; subject to the terms and conditions contained
therein, the Pledgee agrees to make loans to the Pledgor;

 

WHEREAS, the Pledgee requires, as a condition of entering into the Credit
Agreement with the Pledgor, that the Pledgor shall have granted the security
interests and undertaken the obligations contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. Terms used herein and not defined herein that are defined in the
Uniform Commercial Code in effect from time to time in the State of Colorado
have such defined meanings herein (with terms used in Article 9 controlling over
terms used in another Article of the Uniform Commercial Code), unless the
context otherwise indicates or requires, and the following terms shall have the
following meanings:

 

“Collateral” shall mean the Pledged Shares, the Stock Rights, and the proceeds
of each.

 

“Credit Documents” shall mean, collectively, the Credit Agreement, the Note (as
defined in the Credit Agreement) and this Agreement, each as amended, restated,
replaced or extended from time to time.

 

“Default” shall mean any “Event of Default” as defined in the Credit Agreement.

 

“Liabilities” shall mean all of the duties, liabilities and obligations of the
Pledgor under the Credit Documents and this Agreement.

 

“Pledged Shares” shall mean 100% of the issued and outstanding shares of capital
stock of Guaranty Bank and Trust Company held by the Pledgor or otherwise held
from time to time by Pledgor.

 

“Stock Rights” shall mean any dividend or other distribution (whether in cash,
securities or other property) and any other right or property which the Pledgor
shall



--------------------------------------------------------------------------------

receive or shall become entitled to receive for any reason whatsoever as a
result of its being a holder of the Pledged Shares, or with respect to, in
substitution for, or in exchange for, Pledged Shares.

 

2. Grant of Security Interest. To secure the payment and performance of the
Liabilities, the Pledgor hereby pledges, hypothecates, assigns, sets over and
delivers to the Pledgee, and grants the Pledgee, a security interest in, the
Collateral.

 

3. Representations, Warranties and Covenants. The Pledgor represents, warrants
and covenants that:

 

(a) The Pledgor is the lawful owner of the Collateral, free and clear of all
claims, security interests, liens, encumbrances and rights of others, other than
the security interest hereunder, with full right to deliver, pledge, assign and
transfer the Collateral to the Pledgee as Collateral hereunder and, until all
Liabilities have been fully, finally and irrevocably satisfied and discharged,
the Pledgor shall maintain the lien of this Agreement as a first priority lien
on the Collateral and shall not sell or otherwise dispose of all or any part of
the Collateral (except, prior to the occurrence of a Default, ordinary cash
dividends received by the Pledgor) and shall keep all of the Collateral free of
any liens, security interests, claims, encumbrances and rights of others except
those arising hereunder.

 

(b) The Pledgor agrees to deliver to the Pledgee from time to time upon request
of the Pledgee such stock powers, financing statements and other documents,
satisfactory in form and substance to the Pledgee, with respect to the
Collateral as the Pledgee may reasonably request.

 

(c) The Pledgor shall deliver to the Pledgee, to be held by the Pledgee, the
certificate(s) evidencing any Pledged Shares held or acquired by the Pledgor
from time to time, not later than two Banking Days (as defined in the Credit
Agreement) following the acquisition thereof by the Pledgor, together with stock
powers covering such certificate(s) duly executed in blank by the Pledgor.

 

(d) The Pledgor agrees to hold in trust for the Pledgee upon receipt and
immediately thereafter as provided in Section 3(c) pledge and deliver to the
Pledgee, to be held by the Pledgee any stock certificate, instrument or, other
document evidencing or constituting Collateral (except, prior to the occurrence
of a Default, ordinary cash dividends paid with respect to the Pledged Shares).

 

(e) The Pledgor agrees to pay when due all taxes, assignments and governmental
charges and levies upon the Collateral.

 

4. Care of Collateral. The Pledgee shall use reasonable care with respect to the
preservation and maintenance of the Collateral; provided that the Pledgee shall
not be liable to the Pledgor for any action taken by it in good faith, nor shall
the Pledgee be

 

2



--------------------------------------------------------------------------------

responsible for the consequences of any action or failure to act except to the
extent that such action or failure to act is the proximate result of the gross
negligence, lack of good faith or willful misconduct of the Pledgee, its agents
or employees.

 

5. Dividends and Voting. Prior to the occurrence of a Default, the Pledgor shall
be entitled (i) to receive and retain all ordinary cash dividends in respect of
the Pledged Shares and (ii) to exercise all voting rights in respect of the
Pledged Shares. If any Default occurs and is continuing, all cash dividends
distributed in respect of the Pledged Shares shall be delivered to the Pledgee
and held as Collateral hereunder.

 

6. Remedies Upon Default. In addition to rights granted under other provisions
of this Agreement, upon the occurrence of a Default hereunder the Pledgee may
from time to time exercise any one or more of the following remedies:

 

(a) The Pledgee may exercise, as to all or any part of the Collateral, any one
or more or all of the rights and remedies granted to a secured party under the
Uniform Commercial Code as in effect from time to time in the State of Colorado
or otherwise available at law or in equity, to assure that the Collateral is
devoted to the satisfaction of all Liabilities.

 

(b) The Pledgee may exercise all voting and corporate rights respecting the
Collateral, including, without limitation, exchange, subscription or any other
rights, privileges or options pertaining to any of the Pledged Shares and the
Stock Rights as if the Pledgee were the absolute owner thereof.

 

(c) (i) The Pledgee may sell, assign, contract to sell or otherwise dispose of
all or any portion of the Collateral in any commercially reasonable manner,
including by private or public sale at such prices and on such terms as the
Pledgee deems reasonable under the circumstances, for cash or on credit or for
future delivery and without the assumption of any credit risk. The Pledgee shall
give the Pledgor at least ten (10) days’ written notice of the time and place of
any public sale of the Collateral, or any portion thereof, or of the time after
which any private sale or other disposition thereof is to be made, it being
expressly acknowledged that said ten (10) days’ notice, when given as herein
provided, constitutes reasonable notice. The Pledgee may purchase all or any
portion of the Collateral at any sale, and in that event payment of the purchase
price may be made by credit against the Liabilities. Any sale, assignment,
contract to sell or other disposition shall be made free of any right or equity
of redemption in the Pledgor, which right or equity, if any, is hereby released.
The net proceeds of any disposition of the Collateral by the Pledgee, after
deduction of all expenses specified in Section 7, shall be applied toward
satisfaction of the Liabilities.

 

(ii) The Pledgor hereby agrees that in any sale of any of the Collateral
hereunder, the Pledgee is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable securities or other law
(including, without

 

3



--------------------------------------------------------------------------------

limitation, compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Pledgor further agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Pledgee be liable nor accountable to the
Pledgor for any discount allowed by reason of the fact that such Collateral is
sold in compliance with any such limitation or restriction.

 

(d) To the extent permitted by applicable law and upon any notice required by
law, the Pledgee may (but need not) retain the Collateral in full satisfaction
of the Liabilities.

 

(e) Without prior notice to the Pledgor, the Pledgee may transfer all or any
part of the Collateral into the name of the Pledgee or its nominee. The Pledgee
shall give notice to the Pledgor of such transfer after the completion thereof.

 

(f) The Pledgee may, instead of or concurrently with exercising the power of
sale or any other right or remedy herein conferred upon it, while a Default
exists, proceed by a suit or suits at law or in equity to foreclose the lien on
the Collateral or any portion thereof and sell the same under a judgment or
decree of a court or courts of competent jurisdiction.

 

7. Certain Expenses. In connection with any disposition of the Collateral as in
Section 6 provided, the Pledgor shall pay and discharge all expenses, if any, of
retaking, insuring, holding, preparing for sale, selling and the like,
including, without limiting the generality of the foregoing, accounting and
other professional fees and expenses and reasonable attorneys’ fees and legal
expenses incurred by the Pledgee in connection with the enforcement of any of
its rights hereunder. Any such expenses may be deducted and retained by the
Pledgee from the proceeds of any disposition of the Collateral.

 

8. Deficiency. Notwithstanding that the Pledgee may take or refrain from taking
any right or remedy hereunder or hold the Collateral and regardless of the value
thereof, the Pledgor shall remain liable for the payment in full of the
Liabilities.

 

9. Indemnity. The Pledgor hereby agrees to indemnify the Pledgee and each
officer, director, employee and agent thereof (herein individually each called
an “Indemnitee” and collectively called the “Indemnitees”) from and against any
and all losses, claims, damages, reasonable expenses (including, without
limitation, reasonable attorneys’ fees other than document preparation expenses
of a Secured Party) and liabilities (all of the foregoing being herein called
the “Indemnified Obligations”) incurred by any Indemnitee in connection with the
Credit Documents, except for any portion of such

 

4



--------------------------------------------------------------------------------

losses, claims, damages, expenses or liabilities incurred solely as a result of
the gross negligence or willful misconduct of the applicable Indemnitee or for
obligations of such Indemnitee to the Pledgor. If and to the extent that the
foregoing indemnity may be unenforceable for any reason, the Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Obligations which is permissible under applicable law. All
obligations provided for in this Section shall survive any termination of the
Credit Documents.

 

10. Pledgee Appointed Attorney-in-Fact. The Pledgor hereby grants to the Pledgee
a power of attorney to execute on the Pledgor’s behalf all assignments, licenses
and transfers of the Collateral, and to do all other acts which the Pledgor is
obligated to execute or do under any provision of this Agreement or any of the
Credit Documents if the Pledgor has not acted within three business days after
request by the Pledgee. This power of attorney is coupled with an interest and
is irrevocable.

 

11. Notices. Any notice hereunder to the Pledgor or the Pledgee shall be in
writing and shall be given to such party at its address set forth below its name
on the signature page.

 

12. Binding Agreement: Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns,
except that the Pledgor shall not assign this Agreement.

 

13. Miscellaneous.

 

(a) No Default shall be waived by the Pledgee except in writing and no waiver by
the Pledgee of any Default shall operate as a waiver of any other or of the same
Default at a future occasion. No single or partial exercise of any right, power
or privilege hereunder or under applicable law shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(b) The Section headings used herein are for convenience of reference only and
shall not define or limit the provisions of this Agreement.

 

(c) Any modification or amendment of or waiver of rights under this Agreement
shall be binding only if contained in a writing signed by the parties hereto.

 

(d) This Agreement shall be governed by the internal laws (not the laws of
conflict) of the State of Colorado.

 

(e) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CENTENNIAL BANK HOLDINGS, INC.

BY

 

/s/ Paul Taylor

Name: Paul Taylor

Title: Chief Financial Officer

Address:

 

1331 Seventeenth Street

Suite 300

Denver, CO 80202

Attention: Zsolt K. Bessko, Executive Vice President, General Counsel and
Secretary, with a copy to Paul Taylor, Chief Financial Officer

 

U.S. BANK NATIONAL ASSOCIATION

BY   

 

/s/ Jon B. Beggs

Name: Jon B. Beggs

Title: Vice President

Address:

 

777 East Wisconsin Avenue

Milwaukee, WI 53202

Attention:

 

Jon B. Beggs, Vice President

 

6